Citation Nr: 0218814	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  02-00 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to compensation under U.S.C. 1151 for 
incontinence as a residual of radical prostatectomy 
surgery. 

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from December 1943 until 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an April 1996 rating 
decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Detroit, Michigan, which denied 
the benefits sought on appeal.

The issue of entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities is addressed in the REMAND, 
following the ORDER in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The evidence of record shows that the veteran 
sustained an additional disability as a result of surgery 
at a VA facility, and such additional disability can not 
be considered a necessary consequence of the procedure.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2002) for additional 
disability as a result of VA surgery have been met. 38 
U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.358, 3.800 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

In February 1992, the veteran filed a claim of entitlement 
to compensation for the residuals of a radical 
prostatectomy performed at a VA facility in December 1991.  
He stated that, since the operation, he had experienced 
loss of bladder control and fatigue.  The evidence also 
reflects additional related surgeries on December 17, 
1991, December 18, 1991, January 29, 1992 and February 7, 
1992.  

In a February 1995 rating decision, the RO granted 
compensation for injury to the ureter, sustained during 
surgery at a VA Medical Center.  The veteran was assigned 
a temporary total disability evaluation of 100 percent 
from December 16, 1991 until March 1, 1992.  Beginning 
March 1, 1992, the veteran was assigned a noncompensable 
rating, as the evidence did not demonstrate any residual 
disability from that point froward.  

In May 1995, the veteran requested reevaluation of his 
residual effects from surgery at a VA hospital.  That 
correspondence also included a claim of entitlement to 
TDIU due to service-connected disabilities.

In an April 1996 rating decision, the RO continued the 
veteran's noncompensable evaluation for his ureter injury.  
That determination also denied his TDIU claim.  The 
veteran disagreed with the decision and initiated an 
appeal.  The matter came before the Board in January 1998.  
At that time, the Board referred two issues back to the 
RO.  The first was a claim of service connection for 
stress incontinence secondary to a radical prostatectomy 
under 38 U.S.C.A. § 1151.  The second was a claim of TDIU.  
Furthermore, the January 1998 Board decision adjudicated 
the veteran's request for an increased evaluation for 
residuals of a transection of the left ureter.  An 
increased evaluation was denied.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court). 

By a September 2000 Memorandum Decision, the Court 
affirmed the Board's decision regarding the residuals of 
the ureter injury, and remanded the TDIU and stress-
incontinence claims for appropriate procedural compliance.  
In so ordering, the Court found that the April 1996 rating 
decision, while not expressly addressing the veteran's 
38 U.S.C.A. § 1151 claim, nonetheless represented an 
unfavorable decision on that issue by not considering his 
urinary incontinence as service-connected in the 
adjudication of his increased rating claim.  Furthermore, 
the Court held that the August 1996 notice of disagreement 
on the veteran's increased rating claim for residuals of a 
transection of the left ureter also encompassed the 
38 U.S.C.A. § 1151 and TDIU claims.  Judgment was entered 
in this matter in October 2000.  However, by a November 
2000 Order, the Court recalled the Judgment as to the 
affirmed issue or issues.  It was explicitly stated that 
this did not affect any remanded issue or issues.  
Thereafter, in an April 2001 Order, the Court, pursuant to 
a motion for remand, vacated the Board's decision 
regarding the residuals of the ureter injury, and remanded 
the case for the Board to consider the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

In a September 2001 decision, the Board denied an 
increased rating for residuals of transection of the left 
ureter, thus finally resolving that issue.  That September 
2001 decision also remanded the issues of entitlement to 
compensation under U.S.C. § 1151 for incontinence as a 
residual of radical prostatectomy surgery and entitlement 
to a total disability rating based on individual 
unemployability (TDIU) due to service-connected 
disabilities. 

In a December 2001 rating decision, the RO denied 
compensation under 38 U.S.C.A. § 1151 for stress 
incontinence secondary to prostatectomy surgery.  
Entitlement to TDIU was also denied, in a December 2001 
statement of the case.  Both issues were again denied in a 
rating action issued by a Decision Review Officer in 
October 2002.  

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

The Board has considered VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in obtaining the relevant evidence, and finds 
that the provisions of the law and regulation apply to the 
veteran's claim.  The Board further finds that, with 
respect to the TDIU claim, development of the issue on 
appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
38 C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In the present case, a December 2001 statement of the case 
of the case informed the veteran of the VCAA.  That 
statement of the case also set forth the criteria for 
compensation based on individual unemployability.  
Additionally, it apprised the veteran of VA's development 
duty actions.  Furthermore, an October 2002 supplemental 
statement of the case again included the relevant legal 
criteria for the veteran's TDIU claim, and also set forth 
the law pertaining to the veteran's 38 U.S.C.A. § 1151 
claim.  That document also contained a thorough narrative 
explaining the basis for each denial.  

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have 
been satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant 
to the claim; other relevant records pertaining to 
service; VA medical records; and any other relevant 
records held by any other source.  The veteran is also 
required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, 
VA will provide a medical examination which includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that the RO has provided adequate 
assistance in the development of the veteran's claims.  
Regarding the veteran's 38 U.S.C.A. § 1151 claim, the file 
contains surgical and postoperative reports dated from 
December 1991 through February 1992.  Additionally, an 
October 1992 VA medical opinion is of record.  VA 
outpatient progress notes dated May 1992 to September 2000 
are also of record.  Moreover, A May 1993 VA examination 
report is associated with the claims file.  Furthermore, 
an April 1995 VA medical opinion is of record.  Finally, 
the file contains a transcript of the veteran's August 
1997 hearing before a Member of the Board.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in 
this appeal and no further development is required to 
comply with the duty to assist the veteran in developing 
the facts pertinent to his 38 U.S.C.A. § 1151 claim.  
Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Relevant law and regulations

38 U.S.C.A § 1151 Claims

38 U.S.C.A. § 1151 provides that, when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death 
were service-connected.  The regulations implementing that 
statute appear at 38 C.F.R. §§ 3.358, 3.800.  They 
provide, in pertinent part, that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on 
which the claim for compensation is based is compared with 
the physical condition subsequent thereto.  38 C.F.R. § 
3.358(b)(1).

Compensation is not payable if additional disability or 
death is a result of the natural progress of the injury or 
disease for which the hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2). Further, the 
additional disability or death must actually result from 
VA hospitalization or medical or surgical treatment and 
not be merely coincidental therewith.  38 C.F.R. § 
3.358(c)(1), (2).  In addition, compensation is not 
payable for the necessary consequences of medical or 
surgical treatment properly administered with the express 
or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and implementing 
regulations required evidence of negligence on the part of 
VA, or the occurrence of an accident or an otherwise 
unforeseen event.  Those provisions were invalidated by 
the United States Court of Appeals for Veterans Claims 
(Court), and, in 1994 the Supreme Court decision that 
found that the regulation at 38 C.F.R. § 3.358(c)(3) 
exceeded statutory authority by requiring fault on the 
part of VA in order for an appellant to prevail on a claim 
for benefits under 38 U.S.C.A. § 1151.  Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd. sub nom, Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd., 115 S. Ct. 
552 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the Court.  60 
Fed. Reg. 14,222 (March 16, 1995).  The interim rule was 
later adopted as a final rule, 61 Fed. Reg. 25,787 (May 
23, 1996), and codified at 38 C.F.R. § 3.358(c), effective 
July 22, 1996.  Although 38 U.S.C.A. § 1151 was 
subsequently amended to provide effectively that 
compensation was precluded unless the proximate cause of 
the additional disability was negligence or other fault on 
the part of VA, or an event not reasonable foreseeable, 
this amendment is effective with respect to claims filed 
on or after October 1, 1997.  Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996); see also VAOPGCPREC 40-97 
(Dec. 31, 1997), 63 Fed. Reg. 31263 (1998).  It is not 
applicable to the veteran's claim here, which was filed 
prior to that date.

Since the claim in this case was filed before October 
1997, it must be adjudicated in accordance with the 
earlier version of 38 U.S.C.A. § 1151.  Thus, neither 
evidence of an unforeseen event nor evidence of VA 
negligence is required in order for this claim to be 
granted.



Factual background

On December 16, 1991, the veteran underwent a radical 
prostatectomy.  A pre-operative report on December 12, 
1991, indicated that the veteran was not incontinent.

After the radical prostatectomy, additional surgeries 
followed on December 17, 1991, December 18, 1991, January 
29, 1992 and February 7, 1992.  In the surgical and 
postoperative notes, a February 6, 1992, entry revealed a 
finding of chronic urinary incontinence.  A February 8, 
1992 treatment note also reflected incontinence.

In a statement dated February 13, 1992, the veteran stated 
that he was still lacking bladder control.  He stated that 
he lost bladder control following his second surgical 
procedure. 

In a statement of the case dated September 4, 1992, the 
veteran continued to assert that he lacked bladder 
control.  He reported that he was wearing diapers.  
According to the veteran, a VA doctor told him that he 
would never regain bladder control, because the sphincter 
muscle had been damaged.  

In an October 1992 medical opinion, a VA Physician 
described the course of the veteran's surgeries, including 
a ureteroscopy to remove a migrated stent.  He also noted 
the veteran's complaints of mild stress urinary 
incontinence at six months subsequent to the operations.  
His report detailed a ureteral injury following the 
veteran's pelvic lymphadenectomy and he commented that 
such injury was certainly a rare event.  However, the VA 
physician stated that, in his opinion, the injury was 
properly managed and that the veteran did not suffer any 
subsequent complications such as sepsis or renal 
deterioration.  His report also noted that the surgery 
necessary to remove the migrated stent was an unfortunate 
circumstance but also stated that it was a well-known 
complication following any type of stent placement.  He 
remarked that the veteran's ureteral injury could be 
considered as caused by lack of proper skill in pelvic 
lymphadenectomy by the resident surgeon.   

A progress note dated May 1992 revealed continued urine 
leakage.  It was noted to have improved.  

The veteran was examined by VA in May 1993.  The veteran 
complained of a lack of bladder control.  The VA examiner 
noted that the transection of the ureter suffered by the 
veteran was a rare complication for any type of surgery in 
the pelvic area, particularly for a radical prostatectomy.  
He further stated his belief that the incident was 
successfully treated by use of a left-to-right shunt.  The 
examiner stated that the veteran's stress incontinence was 
a complication of the radical prostatectomy.  He later 
added that it was an "accepted complication."  He stated 
that the severity of the veteran's incontinence was 
probably rare for that procedure, though he qualified that 
statement by remarking that he had not done a literature 
search.  Regarding the left ureter transection, the VA 
examiner stated that such was not contributing 
significantly to the veteran's incontinence problems.  
Rather, the problem was "one associated with radical 
surgery around the bladder neck."  His report noted that 
the veteran's cancer was diagnosed as Grade-VII Gleason, 
with migration of the cancer to the bladder neck.  

A March 1995 VA urology consult sheet noted that the 
veteran suffered from incontinence.  The report stated 
that the veteran underwent a difficult radical operation 
and was left incontinent.

In an April 1995 medical opinion, a VA doctor stated that 
the veteran's incontinence problems were not causally 
related to the transection of the veteran's ureter.  That 
opinion further expressed that the incontinence was solely 
due to other etiologies.  Moreover, that opinion stated 
that the veteran's symptomatology following the surgical 
procedures was not uncommon.  

A September 1995 VA outpatient treatment report contained 
an impression of incontinence.  A July 1997 VA treatment 
report noted that the veteran continued to have 
incontinence problems that date back to his radical 
prostatectomy in 1991.  

At an August 1997 personal hearing before a Member of the 
Board, the veteran stated that physician T.J.M. had told 
him that his incontinence was caused by his surgery.  

A September 2000 VA outpatient treatment report noted 
incontinence.  

Analysis

As noted previously, 38 U.S.C.A. § 1151 entitles the 
veteran to compensation for an injury resulting from VA 
hospitalization or treatment where the injury results in 
additional disability and was not the result of the 
veteran's own willful misconduct.  Here, the veteran 
claims that he was injured during VA surgical treatment 
and that he sustained additional disability in the form of 
urinary stress incontinence.    

As previously noted, in determining whether an additional 
disability has been sustained by the veteran as a result 
of VA treatment or care, one must compare his physical 
condition immediately prior to the injury on which the 
claim for compensation is based with his physical 
condition subsequent thereto.  See 38 C.F.R. §§ 3.358, 
3.800.  In the present case, the evidence reveals no 
incontinence problems prior to the series of VA surgeries 
beginning with the radical prostatectomy performed on 
December 16, 1991.  Indeed, a hospital record dated 
December 12, 1991, only four days prior to the veteran's 
first surgical procedure, indicated that the veteran was 
having no bladder difficulties.  Following the surgeries, 
the record has consistently revealed incontinence 
problems.  Moreover, a May 1993 VA examination report 
contained a medical opinion that the veteran's stress 
incontinence was a complication of the radical 
prostatectomy.  Therefore, based on the above, the Board 
concludes that an "additional disability" resulted from VA 
surgical care in this case. 

Having determined that the veteran sustained an additional 
disability due to VA surgical treatment, the next question 
for consideration is whether such additional disability 
was a "necessary consequence" of the surgery.  For the 
reasons discussed below, the Board finds that the 
veteran's urinary incontinence cannot be considered a 
necessary consequence of the radical prostatectomy 
performed in December 1991, or of any of the follow-up 
procedures conducted on December 17, 1991, December 18, 
1991, January 29, 1992 or February 7, 1992.  Therefore, a 
grant of compensation under 38 U.S.C.A. § 1151 is 
warranted here.

In concluding that the veteran's urinary incontinence was 
not a necessary consequence of his VA surgery, the Board 
points to the May 1993 VA examination report.  As 
previously discussed, in that report the VA examiner 
opined that the veteran's stress incontinence was a 
complication of the radical prostatectomy.  That evidence 
is not contradicted elsewhere in the file.  By definition, 
the use of the word "complication" signifies that urinary 
incontinence was not intended to occur as a result of the 
surgical procedure.  The examiner further stated that the 
veteran's cancer had spread to the bladder neck, and that 
the incontinence problem was one "associated with radical 
surgery around the bladder neck."  The examiner did not 
state that incontinence was certain to result from the VA 
surgical treatment, nor can such a conclusion be inferred 
from his statements.  In fact, while the examiner stated 
that incontinence was an "accepted complication," he added 
that it was also rare.  Thus, it logically follows that if 
a result of surgery is rare, it is not certain to occur, 
and such result could not be deemed a necessary 
consequence of the procedure.

The Board acknowledges a statement made by the VA 
physician in the April 1995 VA medical opinion, in which 
he commented that the veteran's urinary symptomatology was 
not uncommon following the type of procedure that was 
conducted.  However, a finding that incontinence is not 
uncommon following a radical prostatectomy is not 
synonymous with a finding that such incontinence was 
intended or certain to occur, which is the pertinent 
standard concerning necessary consequences.  Moreover, 
other medical evidence of record contradicts the VA 
physician's conclusion, showing that persistent 
incontinence was indeed uncommon following such surgery, 
as will be discussed below.  

A medical abstract received by the RO in August 2001 noted 
percentages of patients who suffered from urinary 
incontinence following prostate surgery.  The study showed 
that of 175 patients undergoing radical prostatectomy, 
only 2 percent had problems with persistent incontinence 
after 12 to 15 months following the procedure.  Another 
abstract stated that approximately 10 percent of patients 
around the age of 70 will have total incontinence 
postoperatively.  The studies appear to show some variance 
in the occurrence of incontinence and the materials 
indicate that several factors serve to alter the 
likelihood of urinary difficulties following prostate 
surgery.  However, for the purposes of this decision, it 
is sufficient to note that the scientific findings 
submitted by the veteran tend to contradict the VA 
physician's finding that urinary incontinence of the 
degree suffered by the veteran was "not uncommon" 
following a radical prostatectomy.  Thus, the medical 
abstracts further detract from the conclusion that the 
veteran's urinary incontinence is a "necessary 
consequence" of VA surgery.  If a necessary consequence, 
by regulation, entails a degree of certainty, something 
occurs 2-10 times out of 100 cases does not approach any 
level of certainty.

The Board is unwilling, in this case, to ascribe the 
veteran's additional disability resulting from his VA 
surgery as a necessary consequence when there is medical 
evidence indicating that the severity of a condition such 
as the veteran's is rare following such surgery.  When, 
after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, such as, in this 
case, whether the veteran's incontinence developed as a 
result of the VA prostatectomy, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1996).  Having reviewed 
the evidence in this case, the Board concludes that the 
facts presented in the record warrant the application of 
the reasonable doubt doctrine.  As discussed above, a 
necessary consequence is one that is certain or intended 
to result from the surgery.  A rare complication cannot 
reasonably be classified as something certain to happen 
following this type of surgery, and although incontinence, 
in general, may be a common occurrence after a 
prostatectomy, the severity of the veteran's incontinence 
and the duration with which he has had such a condition 
are clearly uncommon.

In conclusion, the veteran suffered an additional 
disability as a result of VA surgical treatment, and such 
additional disability was not a necessary consequence of 
the procedure.  Therefore, the veteran is entitled to 
compensation under 38 U.S.C.A. § 1151 for urinary stress 
incontinence. It will be the responsibility of the RO to 
determine, in assigning an appropriate disability rating, 
the extent to which this condition is compensable under 
VA's Schedule for Rating Disabilities.


ORDER

Entitlement to compensation under U.S.C. 1151 for 
incontinence as a residual of radical prostatectomy 
surgery is granted.


REMAND

In addition to his 38 U.S.C.A. § 1151 claim, the veteran 
has also claimed entitlement to a total disability rating 
based on individual unemployability (TDIU).  As analysis 
of such a claim requires complete information regarding 
the veteran's combined disability evaluation percentage, 
this claim must be reevaluated by the RO once they have 
assigned a disability rating for the veteran's 
incontinence.   


Accordingly, the issue of entitlement to TDIU is hereby 
REMANDED to the RO for the following action:

1. The RO should contact the veteran to 
inquire as to whether he has any 
further evidence to submit in support 
of his TDIU claim.  

2. After allowing a reasonable time for 
submission of any materials in 
response to the request noted in the 
above paragraph, and following 
assignment of a disability rating for 
the veteran's urinary incontinence, 
the RO should readjudicate the 
veteran's TDIU claim.  If the benefit 
sought is not granted, the veteran 
and his representative should be 
furnished a Supplemental Statement of 
the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable




	(CONTINUED ON NEXT PAGE)



at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.


		
	Michelle L. Kane
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

